 312DECISIONSOF NATIONALLABOR RELATIONS BOARDSam Tanksley Trucking,Inc.andDistrictNo. 9,International Association of Machinists and Aeros-pace Workers,AFL-CIO,and Teamsters,Chauf-feurs,Warehousemen and Helpers Local UnionNo. 574, Jointly. Case 14-CA-6324July 20, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn February 7, 1972, Trial Examiner Henry L.Jalette issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order, except as modified herein.We do not adopt the Trial Examiner's 8(a)(1)findings of threats to and interrogation of Looneybased on Looney's pretrial affidavit. Looney couldnot remember anything about the facts set forth inhis affidavit after reading it at the hearing. Nor couldhe recall on the witness stand in detail what hadoccurred at his home the evening before he testified.Because of Looney's thus demonstrated unreliabilityas a witness, we do not credit Looney's testimonialassertion that the affidavit was nonetheless accuratewhen he gave it.'Accordingly, we shall so modify the Trial Examin-er'sConclusions of Law and recommended Order.AMENDED CONCLUSIONS OF LAW1.Delete paragraph 7 from the Trial Examiner'sConclusions of Law and substitute therefor thefollowing:1',7.By creating the impression of surveillance of itsemployees' union activities, Respondent engaged inand is engaging in unfair labor practices within themeaning of Sections 8(a)(1) and 2(6) and (7) of theAct."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified belowand hereby orders that Respondent, Sam TanksleyTrucking, Inc., its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Order, as so modified:1.Delete subparagraphs (a), (b), and (c) fromparagraph 1 of the Trial Examiner's recommendedOrder and reletter the succeeding subparagraphsaccordingly.2.Substitute the attached notice for the TrialExaminer's notice.IMembers Fanning and Jenkins do not,however, find the affidavitinadmissiblePer se.Looneywas available for cross-examination,and theaffidavit,at the time it was made, constituted a recordingof Looney'srecollection of events at that timeonly 16 days oldand considerably fresherthan his recollection at the hearing In these circumstances,MembersFanning and Jenkins thinkthe TrialExaminer was correct in receiving theaffidavitin evidence, for what it was worth.In the circumstances here presented,Chairman Miller believes the use ofsuchan affidavit is an impermissible use of hearsay evidenceAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which both sides had the opportunitytopresent their evidence,theNationalLaborRelations Board has found that we have violated thelaw and has ordered us to post this notice.WE WILL bargain collectively,upon request,with District No. 9, International Association ofMachinists and Aerospace Workers,AFL-CIO,as the exclusive representative of all our employ-ees in bargaining unit A with respect to rates ofpay,wages,hours of employment,and otherterms and conditions of employment and, if anunderstanding is reached,embody such under-standing in a signed agreement.Bargaining unit Ais:Allmechanics employed by Sam TanksleyTrucking, Inc., at its Cape Girardeau facili-ty, excluding office clerical employees, pro-fessional employees, guards, and supervisorsas defined in the Act, and all other employ-ees.WE WILL bargain collectively, upon request,with Teamsters, Chauffeurs, Warehousemen andHelpers Local Union No. 574 as the exclusiverepresentative of all our employees in bargainingunit B with respect to rates of pay, wages, hoursof employment, and other terms and conditionsof employment and, if an understanding isreached, embody such understanding in a signedagreement. Bargaining unit B is:All washers, greasers, and tiremen employedby Sam Tanksley Trucking, Inc., at its CapeGirardeau facility, excluding office clerical198 NLRB No. 45 312DECISIONS OF NATIONALLABOR RELATIONS BOARDSam Tanksley Trucking,Inc.andDistrictNo. 9,International Association of Machinists and Aeros-paceWorkers, AFL-CIO,and Teamsters,Chauf-feurs,Warehousemen and HelpersLocal UnionNo. 574, Jointly. Case 14-CA-6324July 20, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn February 7, 1972, Trial Examiner Henry L.Jalette issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order, except as modified herein.We do not adopt the Trial Examiner's 8(a)(1)findings of threats to and interrogation of Looneybased on Looney's pretrial affidavit. Looney couldnot remember anything about the facts set forth inhis affidavit after reading it at the hearing. Nor couldhe recall on the witness stand in detail what hadoccurred at his home the evening before he testified.Because of Looney's thus demonstrated unreliabilityas a witness, we do not credit Looney's testimonialassertion that the affidavit was nonetheless accuratewhen he gave it.'Accordingly, we shall so modify the Trial Examin-er'sConclusions of Law and recommended Order.AMENDED CONCLUSIONS OF LAW1.Delete paragraph 7 from the Trial Examiner'sConclusions of Law and substitute therefor thefollowing:117.By creating the impression of surveillance of itsemployees' union activities, Respondent engaged inand is engaging in unfair labor practices within themeaning of Sections 8(a)(1) and 2(6) and (7) of theAct."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified belowand hereby orders that Respondent, Sam Tanksley198 NLRB No. 45Trucking, Inc., its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Order, as so modified:1.Delete subparagraphs (a), (b), and (c) fromparagraph 1 of the Trial Examiner's recommendedOrder and reletter the succeeding subparagraphsaccordingly.2.Substitute the attached notice for the TrialExaminer's notice.1Members Fanning and Jenkins do not,however, find the affidavitmadmissibfeperse. Looney wasavailable for cross-examination,and theaffidavit,at the time it was made,constituted a recording of Looney'srecollection of events at that timeonly 16days old and considerably fresherthan his recollectionat thehearing. In these circumstances,MembersFanning and Jenkins think the Trial Examiner was correct in receiving theaffidavitin evidence, for what it was worth.In the circumstances here presented,Chairman Miller believes the use ofsuch an affidavit is an impermissible use of hearsay evidence.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial in which both sides had the opportunitytopresent their evidence, theNationalLaborRelations Board has found that we have violated thelaw and has ordered us to post this notice.WE WILL bargain collectively, upon request,with District No. 9, International Association ofMachinists and Aerospace Workers, AFL-CIO,as the exclusive representative of all our employ-ees in bargaining unit A with respect to rates ofpay,wages, hours of employment, and otherterms and conditions of employment and, if anunderstanding is reached, embody such under-standing in a signed agreement. Bargaining unit Ais:Allmechanics employed by Sam TanksleyTrucking, Inc., at its Cape Girardeau facili-ty, excluding office clerical employees, pro-fessional employees, guards, and supervisorsas defined in the Act, and all other employ-ees.WE WILL bargain collectively, upon request,with Teamsters, Chauffeurs, Warehousemen andHelpers Local Union No. 574 as the exclusiverepresentative of all our employees in bargainingunit B with respect to rates of pay, wages, hoursof employment, and other terms and conditionsof employment and, if an understanding isreached, embody such understanding in a signedagreement. Bargaining unit B is:All washers, greasers, and tiremen employedby Sam Tanksley Trucking, Inc., at its CapeGirardeau facility, excluding office clerical SAM TANKSLEY TRUCKING313employees, professional employees, guards,and supervisors as defined in the Act, and allother employees.WE WILL NOT tell employees we know who isattending union meetings.WE WILL NOT discharge employees because oftheiractivitieson behalf of District No. 9,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO;Teamsters,Chauffeurs,Warehousemen and Helpers LocalUnion No. 574; or any other labor organization.Since the Board found that we violated the lawwhen we fired Arthur Terry, Eric Robinson,Robert York, Robert Proffer, and J. R. Bradshaw,WE WILL offer them their jobs back (except forEric Robinson and Robert Proffer who alreadyhave their jobs back) or, if such jobs no longerexist,WE WILL offer them substantially equivalentemployment, and WE WILL pay them for any lossof pay they may have suffered because we firedthem.You are free to become and remain members of theDistrict No. 9, International Association of Machin-istsand Aerospace Workers, AFL-CIO; Teamsters,Chauffeurs,Warehousemen and Helpers LocalUnion No. 574, or any other labor organization.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Trial Examiner: This proceeding wasinitiated by a charge filed by District No. 9, InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO, and Teamsters, Chauffeurs, Warehousemenand Helpers Local Union No. 574, Jointly (hereinafterreferred to jointly as the Unions; separately, as MachinistsUnion or Teamsters Union), on June 28, 1971,1 andamended on August 4. Pursuant to the charge, as amended,complaint issued on August 13 alleging that Respondenthad engaged in conduct independently violative of Section8(a)(1) of the Act and had discharged six employees inviolation of Section 8(a)(1) and (3) of the Act. Thecomplaint, as amended at the hearing, further alleged thattheUnions were each the exclusive representative ofRespondent's employees in separate appropriate units, andthat a bargaining order was necessary to remedy the 8(a)(1)and (3) violations.On October 13 and 14, a hearing was held at CapeGirardeau, Missouri.Upon the entire record, including my observation of thewitnesses, and after consideration of the briefs filed byGeneral Counsel and Respondent, I make the followingfindings of fact, conclusions of law and recommendations:FINDINGS OF FACT1.INTRODUCTIONSAM TANKSLEYTRUCKING, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.Thisis an official notice and must not be defaced-by anyone.Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or coveredby anyother material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Room 448,210 North 12th Boule-vard,St.Louis,Missouri63101,Telephone314-622-4167.iUnless otherwisenoted all dates are 19712Commerceisnotin issue Thecomplaint alleges, the answeradmits,Respondent is a Missouri corporation with its principaloffice and place of business at Cape Girardeau, Missouri.Respondent is engaged in the furnishing of interstatetrucking services from terminals in various States of theUnited States, includinga terminalat Cape Girardeau, theonly terminal involved in this proceeding.2 There are threebuildings at the terminal. One is an office building, anotherisa repair shop, and the otherisa servicebuilding.Although incorporated,Respondent is more like apartnership,with Sam Tanksley as owner of half of itsshares,and another individual owning the other half.Charles Harris, who owns and operatesseveral businessesinCape Girardeau,ismanagerof Respondent'sbusiness.On June 22, several employees met withrepresentativesof the Unions to discuss organization of the employees ofRespondent, and eight employees signed cards applyingformembership in either the Machinists Union or theTeamsters Union. The following morning, representativesof the Unions sought out Hams and they were informed,by an associate of his in one of his other enterprises, thatHarris was away on a fishing trip.On Thursday, June 24, after finishing work, fiveemployees were told by Foreman John Mosier that theywere being laid off: Arthur Terry, Eric Robinson, BobbyProffer,J.R.Bradshaw, and Robert York. All butBradshaw had signed cards on June 22. Bradshaw hadsigned a card on the morning of the 24th.and I findthat Respondent meets the Board's gross revenue standard of$50,000 forthe interstate transportation of freight. 314DECISIONSOF NATIONALLABOR RELATIONS BOARDOn July 15, Michael Sprenger, who had attended themeeting of June 22 and had signed a card, was discharged.General Counsel contends that the six discharges wereattributable to the union activities of the employees. Healso alleges that in the period following the dischargesRespondent engaged in certain acts of interference,restraint,and coercion.ii.THE ALLEGED INTERFERENCE, RESTRAINT, ANDCOERCIONA.TheTestimonyof Robert ProfferProfferwas one of the five employees terminated onJune 24.About a week later,he went to see Harris aboutvacation pay due him from another company owned ormanaged by Harris,by which hehad been employedbefore going to work for Respondent.In the course of thisconversation,Harris is said to have made the followingstatements:(a)He said something about, one time he said it wasn'tgoing to win,or something.That there is no way in the world it can win it.That it wasn'tgoing to win the case or win it. That'sabout what he said.(b) He told me once he knew everything that went on inthe room wheneverybodywas there.The statements under (a), which Harris did not denymaking, are alleged to be violative of the Act in that theyare said to have suggested to an employee the futility ofdesignating or selecting the Union as bargaining agent.Itisclear to me that Proffer did not recall Harris'remarks.What he did remember,as recited above, is soambiguous that it cannot support a finding of an unfairlabor practice.Accordingly,I shall recommend dismissalof paragraph 5(f) of the complaint.The complaint alleges that Harris created the impressionof surveillance"by telling an employee that Harris knewabout the Union and which employees started andsupported the Union."The testimony of Proffer quoted in(b) above is the sum total of General Counsel's proof ofthis allegation.General Counsel states in his brief thatHarris told Proffer that he knew everything that had goneon in the room"at the Holiday Inn," thus embellishing thetestimony beyond what the witness said.However,the embellishment appears to reflect accurate-ly the understanding of both Proffer and Harris aboutwhat room Harris was referring.Harris admitted tellingProffer that someone had told him who was in the room,but denied saying he knew everything that went on in theroom. Proffer's testimony was so sketchy that I cannot giveitany weight where it differs from the testimony given byHarris.On Harris'own testimony,however, a finding iswarranted that he created the impression of surveillancewhen he told Proffer that someone had told him who wasin the room.Such a remark has a tendency to coerceemployees in the exercise of their Section 7 rights becauseitmight well instill in them a fear of reprisal.N.L.R.B. v.TerryIndustriesof Virginia,403 F.2d 633 (C.A. 4, 1968).Respondent'sprincipal contention with regard to thisallegation is that at the time Harris made the remark,Proffer was not an employee.He had been discharged onJune 24 and had approachedHams not as an applicant foremploymentbut aboutvacation pay from anotheremploy-er.However,as will appear below,I find that Proffer wasdiscriminatonly discharged as alleged by General Counsel.Accordingly,he was still an employee within the meaningof Section2(3) of the Actat the time of Harris'statements.But even ifProffer had been lawfullydischarged,Iwouldfind that he was an employee within the meaning ofSection 2(3) of the Actwhen he had his conversation withHarris.The Boardhas long held that the term"employee"in Section2(3) of the Actincludes"any employee and shallnot be limitedto the employeesof a particular employer"and includes"any member of the working class."E.g.,PhelpsDodge Corp. v. N.L.R.B.,313U.S.177;BriggsManufacturing Company,75 NLRB569. In this case, notonly wasProffer a member of the working class,but evenmore,despite the fact he was not literally an applicant foremployment when he hadthis conversationwithHams, hewas a prospective applicant and, in fact,was recalled towork shortlyafter this conversation.On the facts herein,assuming Proffer had been lawfully discharged on June 24,Ifind Profferwas an employee at the time of Harris'statementto him conveyingthe impression of surveillanceand that Respondentthereby violatedSection 8(a)(1) ofthe Act.B.The Testimony of Paul MirlyThe complaint alleges that on or about July 1, Harrisinterrogated an employee by asking him if he had sent in acard to the Union.The allegation is based on the testimonyof employee Paul Mirly that about a week to 10 days afterthe termination of five employees on June 24, he had aconversation with Harris about purchasing an automobileduring which Harris said he would like to talk to him aboutthe Umon. Harris said he understood Mirly had not signeda card.Mirly replied,"I'm afraid I have."Hams said hethought that Mirly would have been the last one to signand was so evidently disappointed that Mirly told him thatit looked like he was going to have to hunt for another job.Harris told him no, that he had a job for him, and if he hadno work with Respondent, there would be work for him atsome other place operated by Hams.In view of thisexpress assurance against reprisal,Isee no basis forholding that the interrogation was coercive and I shallrecommend dismissal of the allegation.Ben Duthler, Inc.,157 NLRB 69 (interrogation of Pierce).C.The Testimony of Harold LooneyParagraphs 5a through 5b of the complaint containallegations of independent 8(a)(l) conduct on the part ofHarris directed to an employee. In support of theseallegations,General Counselcalled as a witness HaroldLooney, an employee of Respondent. Upon examinationby General Counsel, Looney admittedto a conversationwith Harris, but he could not recall anything about theconversation.However,he identified a prehearing state-ment he had given to a Board investigator and acknowl-edged that the statements he had made therein were true.The statement was offered into evidence as the past SAM TANKSLEY TRUCKING315recollection recorded of the witness and it was receivedinto evidence over objection as General Counsel's Exhibit4.3On the basis of statements contained therein, GeneralCounsel contends that a finding is warranted thatRespondent violated Section 8(a)(1) of the Act as allegedin paragraphs 5a through 5d of the complaint.According to Looney, on June 29 he approached Harrisabout ordering some tires. After this matter was disposedof,Harris remarked there was something he wanted to talkto him about. He said there was a rumor about a uniongoing around and he asked Looney if he had beenapproached. Looney said he had heard about it, but hesaid that he had not been approached. (This was untrue.Looney had signed a union card on June 24.) Harris said,"Well, I want you and Micke [Sprenger] to stay out of it."Looney replied that he didn't know about that, if Hamswas fair with them, they would be fair with him. Hamspointed out that he had given Looney a job, and Looneycountered that he could get a job anywhere. Harris thensaid, "If the union does get in, I'll close the place down,move it out of the state, and lay everybody off." Looneyrepeated that he'd be fair with Harris if Harris was fairwith him. Harris said it would be hard to get another tireman and another man on the grease rack, but he stillexpected Looney and Mike to stay out of the union deal.Harris denied telling Looney that if the Union got in hewould close the place and move it out of State. Hecorroborated the fact of a conversation with Looney andthat he remarked he had "heard there were some unionnegotiators going [around]." Looney confirmed the factand said he wanted no part of it, that he didn't like unions,and they could do nothing for him. Harris remarked thathe had unions in some of his other companies that he couldlivewith, but it would be hard on Respondent to have aunion because of the truckdrivers (Respondent employsover 300 truckdnvers) and he didn't think that Respondentcould live with a union.The issue presented by the foregoing is the usual one inBoard cases: who told the truth. Normally, however, theconflict in testimony arises from the testimony of thewitnessesgiven at the hearing. Here, the conflict is betweenHarris' sworn testimony before me and Looney's prehear-ing statement which he swore before me was true at thetime he gave it. In my judgment, this circumstance doesnot alter the nature of the credibilityissue: rather it is oneof the circumstances that I have been forced to weigh in.deciding credibility. It is a nettlesome circumstance. In thefirstplace, I cannot believe that Looney could notremember any part of his conversation with Harris. Surely,upon his reading of the prehearing statement, he must haverememberedmore than he would admit to. In myjudgment, he was not truthful when he claimed to beunable to recall what it was Harris said to him about theUnion. I believe he was afraid of losing his job and this waswhy he professed a lack of recollection. In my judgment,his preheanng statement contained a true account of his3 In its brief, Respondent has renewed its objection to the receipt intoevidence of Looney's affidavit I adhere to the ruling I made at the hearingIn my judgment, Looney's affidavit fulfills the requirements for receipt intoevidence of a preheanng written statement as past recollection recordedLooney verified the correctness of the contents of the statement and theprehearing statement was prepared on July 15, only 16 days after theconversation with Harris and I credit it. This conclusion isbased on the absence of any showing that Looney had anymotive to lie when he gave his prehearing statement andthe fact that despite his fear of testifying Looney confirmedthe truth of his prehearing statement. Moreover, Harris'own testimony is generally confirmatory of Looney's. Theonly significant difference is his denial of a threat to closethe place down; yet, even there, Harris' testimony that hedidn't thinkRespondent could live with a union issuggestive of a threat to shut down. For these reasons, andbecause I have concluded that Harris could not be creditedin several other matters, I do not credit this denial and findthat he made the statements attributed to him by Looney.These statements consisted of interrogation, accompaniedby an express threat to close the place down, an impliedthreat that Looney and Sprenger could be replaced, and adirection that they stay out of the Union. Those statementswere all violative of Section 8(a)(1) of the Act as alleged inparagraphs 5a through 5d of the complaint.III.THEALLEGED DISCRIMINATORY DISCHARGESA.TheDischargesof June 24As previously described, a group of 10 or 11 ofRespondent's employees met with union representatives ata local motel on June 22 and 8 of them signed applicationsfor umon membership either in the Teamsters Union or theMachinists Union. Two days later, four of these employ-ees, plus an employee who signed a membership applica-tion card on June 24, were discharged. These dischargesand a later discharge are alleged to have been motivated bythese union activities and therefore violative of Section8(a)(3) and (1) of the Act.At the outset then, it is seen that the Trial Examiner hasthe difficult task of determining Respondent's motive indischarging six employees....These discharge issues are difficult and sensi-tivewhen termination coincides with union activity.The employee and the Board present plausible causefor continued employment-a good record, superiorcomparative production, recent change in assignment,lack of individual warning, and the like-and would tiehisdischarge solely to union sympathy or activityknown to the employer. Management in turn presentsequallyplausiblecause for the discharge-underproduction, production not in line with ability, trouble-making, attitude, undesirable effect on fellow employ-ees, similar contemporaneous discharges on non-umonemployees, and the like,-and would tie the dischargeto time-honored and accepted management preroga-tiveswholly unrelated to union activity or sympathyThe trier of fact must choose between these two.N.L.R.B.v.Byrds Manufacturing Corporation,324 F.2d 329, 332-333(C.A. 8).conversationwithHarris described therein In my judgment, this wassufficiently close in point of time to the date of the conversation to meet thetest that a past recollection must have been recorded at or near the time ofthe events 3 Wigmore,Evidence,Sec 734,et seq(Chadbourn rev 1970), cfAirfanRadio Corporation, Lid, d/b/a KFSD-TV,I I INLRB 566, 571 316DECISIONSOF NATIONALLABOR RELATIONS BOARDInmaking his choice, the Trial Examiner must nearlyalways rely on circumstantial evidence. "Actual motive, astate of mind, being the question, it is seldom that directevidence will be available that is not also self-serving. Insuch cases, the self-serving declaration is not conclusive;the trier of fact may infer motive from the total circum-stances proved. Otherwise no person accused of unlawfulmotive who took the stand and testified to a lawful motivecould be brought to book. Nor is the trier of fact-here thetrial examiner-required to be more naif than a judge."Shattuck Denn Mining Corp. v. N. L. R. B.,362 F.2d 466, 470,(C.A. 9).The task of determining Respondent's motive in this caseis rendered doubly difficult by the circumstance that thereisno direct evidence of company knowledge of theemployees' union activities before the discharges of June24. Thus, Harris testified that he made the decision andissued instructions to discharge the alleged discriininatees 1week before the discharges were effected, and that he hadno knowledge of any union activity among Respondent'semployees at the time he made the decision. (There is noevidence there was any union activity at the time heassertedlymade the decision.) On the date of thedischarges,Harriswas in Canada having left CapeGirardeau either the morning of the discharges or the daybefore.4But just as the self-serving declaration of lawful motive isnot conclusive, the declaration of lack of knowledge is notconclusive. It is settled law that proof of knowledge ofunion activity, like proof of motive, may be established bycircumstantial as well as by direct evidence.5 Moreover, thesame circumstances may support both an inference ofcompany knowledge and actual motive. That is thesituation in this case. Several circumstances support bothan inference of company knowledge and a finding ofunlawfulmotivation.These circumstances refute thetestimonial assertions of Harris and compel me to discreditnot only his denial of knowledge of the union activities ofthe employees but also his asserted reasons for the June 24discharges. I cannot fault Harris' demeanor on the witnessstand; he appeared to be honest and candid. However,upon review of his testimony, I find that it was far fromprecise; rather, contrary to impressions I formed at thehearing, I find his testimony vague and significantlylacking in details. But the point at which my credulity was4The date of Harris' departure for Canadais uncertainAt one point hesaid he left for Canada on Friday, the same day as the discharges. When itwas suggestedto him that the employees were discharged on Thursday, hesaid then he must have left for Canada on Thursday At another point, headmitted he might have left on Wednesday The question with which hisdate of departure was interrelated, namely, the date of the discharges, wasalso left in an indeterminate state The discharged employees testified theywere discharged on Thursday, June 24, whereas Foreman Mosier testifiedhe discharged them on Friday Thus, as to two questions that seeminglycould have been resolved with certitude by either party, the recordwas leftin an indeterminate state Apparently neither party regarded the exact datesas criticalWhile they are not critical to a decision, analysis of the casecould have been simplified by fixing both the date of Harris' departure forCanada and the date of the discharges Certitude on these points wouldhave helpedin assessingthe question of company knowledge and the motivefor the discharges (Thursday marked the end of the workweek, and whetherthe discharges occurred then or a day later could have been a factor in mydecision) In any event,sinceRespondent did not contest the date of thedischarges, I accept the testimony of the employees as more reliable thanthat of Mosier and throughout my decision use June 24 as the date of thestrained beyond the breaking point was where Hamstestifiedhow it happened that five employees weredischarged at the same time.Each of the five alleged discnminatees discharged onJune 24 were discharged for a different reason. Thus,Proffer was assertedly discharged because a new wash rackhad arrived for installation; Bradshaw because work hadbeen completed on a new office building; York because hewas a careless employee; Terry and Robinson because theywere not satisfactory employees. In other words, eachdischarge represents a separate case. A logical question iswhy was there a collective discharge. What single incidentor common factor led to the decision to fire all five at thesame time? Harris' only explanation was that "I don'tconsider myself vicious but I always try to group a fewpeople together if there is anybody to be let go and letthem go at one time so as they can go home and say, well,we or some of us got laid off instead of just I did, and itmakesiteasier asfar as home is concerned." On cross-examination, Harris gave one example of the pastexerciseof his considerate policy, but one could not tell from theexample given whether it presented a similar situation.More importantly, Harris contradicted his own policywhen he discharged Michael Sprenger 3 weeks later.Moreover, his conduct in this matter contrasted sharplywith the treatment he generally accords employees underhismanagement. As previously indicated, Harris ownsseveral businesses in Cape Girardeau, and he frequentlyrefers an employee about to be laid off by one of hisbusinesses to employment with another. Several of Res-pondent's employees, including Sprenger, Proffer, andBradshaw, were sent to Respondent from one of Hams'other businesses. In this case, he not only did not offer thedischarged employees other employment, or, if he hadnone, explain that he had none, he caused them to bedischarged summarily; 6 so summarily, in fact, that theforeman who was instructed to notify the dischargees didnot receive notice of the contemplated action until a fewhours before the discharges, and was left so shorthandedby the discharge of Terry and Robinson that it wasnecessary to contract out work previously performed onRespondent's premises.7 "The abruptness of a dischargeand its timing are persuasive evidence as to motivation."N L.R.B. v. Sutherland Lumber Co.,452 F.2d 67 (C.A. 7,1971). It is noteworthy that Harris' testimony that hedischarges5Wiese Plow Welding Co,Inc, 123 NLRB 618, Piezo ManufacturingCorp,125 NLRB 686, enfd 290 F 2d 455 (C A2);N L R B v Tru-LineMetal Products Company,324 F 2d 614 (C A 6), certdenied377 U.S 9066Harris didassist Proffer in obtainingother employment,but this wassome time afterhe had been discharged.rThe foremanin questionis John Mosier Respondentcontends he isnot a supervisorwithin the meaning of Section2(11) of the Act Theevidence indicates otherwise Every employee referredtoMosier as hissupervisor Several reportedto him whenfirsthired and he is the onlysupervisor who is always on the premisesBecause Harris manages severalcompanies besidesRespondent,he is frequentlyabsent, and Sam Tanksleydid nothave an officeon thepremises at the time of the events and is notshown to have played any part in supervision of the shop employees All theevidence indicatesthat it is Mosier whoassigns work to employees and isresponsible for the day-to-dayoperationof theshop and garage While hehas no authority to hire orfire,it is clear that his directionof employeesrequires the use of independentjudgment and it is a responsible direction ofemployeeswithin the meaning of Section2(11) of the Act. SAM TANKSLEY TRUCKING317instructed Sam Tanksley to discharge the five employees 1week before the discharges were effected was not corrobo-rated by Sam Tanksley who for some unexplained reasonwas not called as a witness.When one couples the fact that the discharges occurred48 hours after the union meeting and the signing of unionmembership application cards with the facts that all theemployees discharged were card signers, that the discharg-escame without advance warning, that the reasonsasserted for their discharges were supported only by vagueand generalized accusations of unsatisfactonness, and thelack of any credible explanation for the tinung of thedischarges, the only plausible inference that can be drawnisthatRespondent learned of the employees' unionactivitiesand that the discharges of June 24 weremotivated by such activities.8The foregoing are general considerations which applywith equal force to all the discharges of June 24. However,there are some factual differences in the case of each whichrequire presentation for a better understanding of myreasons for concluding that the discharges were unlawfullymotivated.Arthur Terry had worked for Respondent since April1970. He worked as a truckdnver until October 1970, whenhe was transferred to the shop as a mechanic at his request.He worked as a mechanic until his discharge on June 24.Terry testified that about 6:30 p.m. on the 24th, in thepresence of Eric Robinson, Roy Bolick, and Jerry Henly,Mosier told him he was laid off. When Terry asked why,Mosier replied the only reason he could give was that hehad been told the office force was being moved from its oldlocation to the new office building and they would needless help and they were cutting down because it would bebetter organized. Terry said that was not a satisfactoryexplanation and asked if he was fired or laid off. Mosiersaid he was fired.Mosier testified about discharging the employees, but hedid not really describe what it was he told the employees.Thus, Terry's testimony is uncontradicted and I credit it.Actually,Mosier added little to the case insofar as thereasons for the discharges. He was not consulted aboutthem and learned that they were to take place only a fewhours before they occurred. Under the circumstances, histestimony about the reasons for discharge has little value insupport of Respondent's position. The decision to dis-charge the employees was made by Harris and it is hisreasons we must examine.Harris' reasons for deciding to discharge Terry are nottoo clear. In his explanation, he used such phrases as"irritable towards JohnMosier and Roy Bolick"; "Hiswork wasn't what it ought to be"; and "he became sickfrom this emphysema." As to Terry's irritability and theshortcomings in his work, Harris supplied no details, nordid he relate these factors to any point in time. There is noevidence he received any reprimands or warnings. Mosier,Terry's foreman, gave essentially the same reasons, but,likehis superior, he gave no details, except that Terrydidn't get along with mechanic Roy Bolich who was seniorto him and who wasteachingTerry the work.As to Terry's illness shortly prior to his discharge, I donot understand the import of Hams' testimony. I do notunderstandwhetherHams meant that Terry'sillnessrendered him unfit to do the work or that it made himunreliable. In any event, neither he nor Mosier spoke toTerry about it; neither asked him whether he couldcontinue to do the work and be depended upon to workregularly. In fact, the only time Terry's illness surfaced as areason for his discharge was at the hearing herein. I cannotaccept such testimonialassertionsas the real reason fordischarge. They are at odds with undisputed facts such asthefailuretonotify the foreman of the proposedterminations beforehand so that when he was instructed toimplement the decision he was upset ". . . because I didn'tknow anything about it," and because he was short of men.In other words, whatever Terry's shortcomings, he hadbeen retained because of a lack of better mechanics. WhenRespondent discharged him, there was still a shortage ofbetter mechanics and Terry's shortcomings were not shownto have interfered in any way with the performance of therepairwork required, nor was he told that his workperformance had anything to do with his discharge. Theonly new factor in the picture was the union meeting onJune 22 which Terry had attended and where he hadsigned a card. Under these circumstances, on the basis ofthe record as a whole, including the evidence of Respon-dent's union animus and the timing of the discharge, I findthatRespondent's asserted reasons for discharging Terryare pretextuous and that Respondent seized upon suchreasons to conceal its motive to discharge Terry because itsemployees had evidenced a desire for union representationby their attendance at a unionmeeting andsigning cardson June 22.What I have said respecting Terry's discharge applieswith equal force in the case of Eric Robinson. Robinsonhad been hired in April as a mechanic. He had notpreviously been employed as a truck mechanic, but hetestified, credibly, that Hams said he was willing to try himout,without specifying any trial period. He testified,without contradiction that he was never criticized about hiswork and that when he asked Mosier on June 24 why hewas being discharged, Mosier could not give him a reason.According to Robinson, Terry asked Mosier specificallywhether he was dissatisfied with their work and Mosiersaid no. (Terry did not include this in his testimony aboutthe termination conversation, but he may have overlookedit.In any event, Mosier did not contradict Robinson'stestimony.)Robinson also stated that Mosier told themthat when he asked the office what he was going to do formechanics in the shop, he was told they would get the workdone on the road.8There is direct evidence that Harris acquired knowledge of theemployees' union activities at or about the time of the discharges on June24 Thus, on either June 23, 24, or 25 (Hams testified to each of these datesat one point oranother inhis testimony,see In4, supra) Harris left forCanada He testified that on his arrival he called Respondent's office torelay a message to his wife on his safe arrival He was then told that theyhad fired a bunch of boys Just in the nick of time because there were unionactivities going onWhen he asked whatproofthey had of this, he was toldthatmechanic Roy Bolick had been badgered into signing a card Bolickhad signed a card on the evening of June 23 If Bolick informedrepresentatives of management on the evening of June 23, orearlyJune 24,Harris' knowledgecould very wellhave preceded the discharge action at theend of theworkday, rather than followed it as he testified. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDHarris testified he decided to discharge Robinsonbecause he had been told by Mosier that Robinson hadhad some trouble with some gears and with not gettingrings and the heads back properly and had proven he didnot have enough experience.Mosier confirmed thatRobinson lacked experience,but the only example of badwork he gave was one where Robinson left a nut loose.According to Mosier,he made reports to Hams aboutRobinson'swork, but all he claims to have told him wasthat Robinson was slow, but he thought Robinson mightmake it.Mosier did not recommend that Robinson befired.Under the foregoing circumstances,I find that Robinsonwas discriminatorily discharged and that his assertedinability to do the work was seized upon as a pretext todischarge him because of Respondent's opposition to theUnion.Robinson's testimony belies any contention that hewas discharged because of unsatisfactory work perform-ance,and Mosier's own testimony tends to support himrather than Harris. An additional indicium of the pretextu-ous nature of the reasons asserted for discharge is the factthat shortly after June 24 Hams rehired Robinson. IfRobinson was not qualified on June 24,he was no morequalifiedwhen rehired.Harris'only explanation forrehiring him was that it was with the understanding thatRobinson could not expect a raise and would be trained byMosier and Bolick,According to Harris, Robinson's rateof pay before discharge was the same as Bolick's and only5centsper hour less than Mosier's and they werecomplaining about it.He felt he either had to give them araise or reduce Robinson's rate of pay, something you justdon't do.The difficulty with this argument is that I don'tsee how this problem was resolved by rehiring Robinson atthe same rate of pay he had received prior to his dischargeand with no raises to Mosier and Bolick.Nor am Ipersuaded that it explains Hams' failure to talk toRobinson before he fired him. Moreover,I cannot help butnote that upon rehiring Robinson, Harris pointed out tohim that if the employees went union it would be a lowblow to him. While this statement is not alleged to havebeen unlawful,and, standing alone,does not appear to beso,Robinson would have been a dullard not to concludethat he had better not continue his adherence to theMachinists Union.Robert York was hired in March as a result of beingsolicited by Harris for whom he had previously worked. Hewas hired as a diesel engine mechanic's helper, but 3 weeksafter he started working he was assigned to help out on theconstruction of a new office building doing such tasks ashelping pour concrete and painting.Abouta month to amonth and a half before his termination York received a20-cent-per-hour raise.At about the same time, Harrisspoke to him about attending a "Thermo-King"school fortraining on the maintenance and repair of truck refrigerat-ing units.Thiswas not to come about for another yearwhen Yorkhad more experience.Despite this auspicious beginning,York was dischargedallegedly because he became sloppy, irritable,and hard toget along with.Harris testified that York worked briefly asa mechanic'shelper,and Mosier and Bolick complainedabout his work,and he was moved to help out theemployee working on refrigerated units and was to be sentto school. There wasnot enough work on refrigerated unitsforan entireweek so York wouldshift from that toworking on the office building. It was there that hedemonstrated such an indifferent attitude to his work anddid such sloppy work thatHams concluded he would notmake a good mechanic. He instructed Mosier not to orderany tools for York becausehe wasn't going to last.Ihave thesame difficulty with Hams' explanation ofYork'sdischargethat I had withhis explanation of thedischargeofTerryand Robinson.As with Terry andRobinson,York wasgiven no warning.Moreover, Harris'assertionthatYork did not performwell as a mechanic'shelper forMosier and Bolickis belied bythe 20-cent raisegiven toYork and thepromise of training for another jobinvolvingmechanical skills.Harris'case against Yorkreallycenters around his performance as a painter on thenew office building.But this wastemporarywork and hadbeen concluded.There wasno complaintabout York'sperformance as a trainee on refrigerated units,unless oneregards the use of termssuch as "sloppy," "irritable" (aterm Harrisalso applied to Terry), and "hard toget alongwith"as complaints.Harris'complaintsabout Yorkdeserve little credence when one weighs the factsthat Yorkwas given no warning and that when he askedMosier whyhe was being terminated,allMosier replied was he didn'tknow. Under thesecircumstances,including the timing ofthe discharge and Respondent's union animus,Iconcludethat York's discharge, like that of Terry andRobinson, wasdiscriminatorily motivated and violative of Section 8(a)(3)and (1) of the Act.RobertProffer began working for Respondent in thespring of 1971. He washedRespondent's trucks.Hetestified thatMosier discharged him about 7 p.m. on June24 and that Mosier toldhim he wassorry,that it was ashock tohim.Mosier did not describe his conversationwith Proffer.He did admit,however,that he remarked hewas upset,and that"sooner or later,Iknew about J. R.[Bradshaw]and Bob Profferthat theywere going to be letgo, but I didn't know it wasgoing to be then."The assertedreason for the discharge of Proffer is thatRespondent had ordereda new wash rack some timebefore Junewhich was represented to it as so automaticthat it wouldnot needProffer's services once it wasinstalled.AccordingtoHarris,he toldProffer that hewould haveto let him goabout 30 daysbefore he did so.Of Respondent's position,all that is clear and undisput-ed is the fact that it purchased a new wash rack. In allother respects, its defense of the discharge of Proffer canonly besustainedby an uncriticalacceptance of Hams'and Moser's testimony.In view of the findings above thatRespondent seized on various pretextsto discharge Terry,Robinson,and York,it is understandable that I cannotaccept the testimony of Harris and Mosier in this matteralso.In my judgment,the record establishes that Respondentordered anew wash rack,that in anticipation of its arrivaland in the belief it would not need Proffer after itsinstallation it alerted Proffer hewould be letgo. However,Proffer was not to be letgo untilafterthe new wash rackwas installed. SAM TANKSLEY TRUCKING319Proffer testified that on June 17, a day well rememberedby him because it was his birthday, in a conversation withHarris about some vacation pay due him, Harris told himhe was going to have to let him go in 6 weeks. Thetestimony that he would be let go in 6 weeks was undemedand I credit it .9 I deduce from this that Harris, knowing thenew wash rack would arrive in the near future and that itwould be automatic, was telling Proffer he would no longerhave any workafterthenew washer was installed.Certainly, the statement is wholly at odds with Harris'testimony that he decided I week before June 24 todischarge Proffer and the four other dischargees, else onJune 17 he would have given Proffer 1 week's notice.Actually,Harris never explained why he decided todischarge Proffer I week before the 24th. Some equipmentfor installation of the new wash rack had amved before the24th, but installation had not begun, and, in fact, did notbegin until after Proffer was discharged. At the timeProffer was discharged, he was not using the old wash rackbecause it was broken. He was handwashing trucks. Thisfact, and Mosier's own surprise at the timing of Proffer'sdischarge, supports a finding that Proffer's discharge wasaccelerated. For reasons given earlier, I conclude that theacceleration of the discharge was due to the employees'union activities and that Respondent thereby violatedSection 8(a)(1) and (3) of the Act.J.R.Bradshaw had formerly been employed byanother concern owned or managed by Harris and wasemployed by Respondent in the spring of 1971. He workedat various jobs for Respondent and at the time of hisdischarge had been doing manual labor work in connec-tion with the construction of the new office building, andassisting Proffer washing trucks. According to Harris, some5 to 6 weeks before Bradshaw's termination, he toldBradshaw that it looked the the work was running out.Hams testified that he had tried Bradshaw at threedifferent jobs and that with the completion of the newoffice building, there was nothing left that Bradshaw coulddo.Bradshaw's is the most difficult of the cases before me. Itisundisputed that the new office building was completedfor occupancy on the weekend immediately followingBradshaw's discharge. If, therefore, there was no otherwork for Bradshaw because of his limitations, there is anexplanation for the timing of his discharge which cannot befound in the cases of the other employees. Yet, I ampersuaded from the precipitate manner in which thedischarges were effected that he, like the other June 24dischargees, was discharged on that date because of theemployees' union activities. In this connection, I noteHarris'admission thatwhilehe had mentioned toBradshaw that the work was temporary, and intimated thatthe work was running out, he had not told him he wouldnot have a job. I note again Harris' failure to notify Mosierof his alleged decision I week before June 24 to dischargeany of the employees and his failure to tell Bradshaw.9Harris described a conversation with Proffer about 30 days before hisdischarge wherein he told him of the new washer, but he did not indicatehow he fixed the time of that conversation, whereas Proffer did Hams didnot indicate to Proffer how long he would have a job, but he did not denyProffer's testimony of 6 weeks' work10Sprenger'sexaminationbyGeneralCounsel was very sketchyUnder these circumstances,I cannot divorce Bradshaw'scase from that of the other employees and I find that hewas discharged in violation of Section 8(a)(1) and(3) of theAct.B.The Discharge of Michael SprengerSprenger was hired as a tireman by Respondent in mid-June.He signed a union membership application at theunion meeting on June- 22. He was terminated on July 15.According to Hams, about the same time Respondenthired Sprenger it also hired Harold Looney as a tiremanalthough it did not need two tiremen. Hams told Mosier totry both men out and keep the better of the two on tiresand assign the poorer to the grease rack. Looney turnedout to be the better and Sprenger was assigned to thegrease rack. He was not a cooperative employee and wascaught numerous times with a soda bottle in his handsdoing nothing when there was lots of work to do. For thisreason, plus the fact that Sam Tanksley's brother hadreturned to work on July 9 and was working on the greaserack, Harris decided to terminate Sprenger.The foregoing is based on the uncontradicted testimonyofHarris which I credit.10 Based on Harris' testimony,there is no basis for finding that Sprenger's discharge wasdiscriminatorilymotivated. True, Sprenger had no warn-ing, a factor I relied on in the cases of the other dischargedemployees, but Sprenger's discharge was not part of a massdischarge, and in his case the Respondent established theexistence of good cause for discharge. Under the circum-stances, I conclude that General Counsel has failed toestablish by a preponderance of evidence that Sprenger'sdischarge was discriminatorily motivated.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and(3) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that Respondent discharged ArthurTerry,Robert York,and J. R. Bradshaw because of theirunion activities, I shall recommend that it be ordered tooffer them immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist,to substantiallyGeneral Counsel was content to elicit a "No" answer from Sprenger to aquestion as to whether there had been any criticism of his work by eitherHarris or Mosier This is hardly a satisfactory way of meeting Harris'testimony about Sprenger's lack of cooperation and loafing.IfHarris wasnot truthful, General Counsel could have recalled Sprenger on rebuttal Hisfailure to do so leads me to believe Harris was truthful in this matter 320DECISIONSOF NATIONALLABOR RELATIONS BOARDequivalent positions, without prejudice to their seniority orother rights and privileges, and to make them whole forany loss of earnings they may have suffered by reason oftheir unlawful discharge by payment to them of a sum ofmoney equal to that which they normally would haveearned as wages, from the date of their discharge to thedate of the offer of reinstatement, less net earnings, towhich shall be added interest at the rate of 6 percent perannum in accordance with the formula set forth in F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.As to Robert Proffer and Enc Robinson, who I havefoundwere also discharged because of their unionactivities, I shall not require Respondent to make offers ofreinstatement as they had been reinstated to their formerjobs prior to the hearing. I shall recommend, however, thatthey be made whole for any loss of earnings they may havesuffered by reason of their unlawful discharge by paymentto them of a sum of money equal to that which theynormally would have earned as wages from the date oftheir discharge to the date of reinstatement computed inthe same manner as set forth above.Although the complaint does not allege that Respondentviolated Section 8(a)(5) of the Act, General Counsel hasrequested that a bargaining order be issued to remedy the8(a)(1) and (3) violations. His request is predicated on theassertion that the Teamsters Union and the MachinistsUnionwere each designated by a majority of theRespondent's employees as exclusive representative ofsuch employees in separate appropriate units and on theprinciple, approved inN.L.R.B. v. Gissel Packing Company,395U.S. 575 (1969), that Respondent's unfair laborpractices were "so coercive that, even in the absence of aSection 8(a)(5) violation, a bargaining order would havebeen necessary to repair the unlawful effect of those [unfairlabor practices.]"Relying onN. L. R. B. v. Li '1 General Stores, Inc., 422F.2d571 (C.A. 5), Respondent contends a bargaining orderwould be inappropriate because the Unions neitherclaimed a majority, nor demanded recognition, nor filed apetition. In my judgment, the case is distinguishable. Twodays after the Union acquired a majority, they saw five oftheir supporters discharged. They can hardly be faulted ifthereafter they did not demand recognition, nor filed apetition, but instead filed the charge herein.Whether abargaining order should issue in this case depends on theseriousness of Respondent's unfair labor practices.There is no gainsaying the fact that my conclusionsherein reveal flagrant unfair labor practices. The precipi-tate and summary discharge of five employees within 48hours of their signing union membership application cards,the unlawful interrogation of employees, and the threat toclose the shop down, are all actions that cannot help buthave a chilling effect on any continued exercise byemployees of Section 7 rights. The reinstatement of the11CfThe Loray Corporation,184 NLRB No 5712Tom Ederle did not sign a card13Respondent asserts that the cards are not valid because they are notunambiguous cards in that they are applications for union membership andno authorizations to represent the employees in collective bargaining Thisisnot so The cards are not ambiguous The Machinists card expresslyauthorizes it to act as the representative of the signatory, and the Teamstersdischarged employees and the posting of a notice toemployees are actions designed to remedy the unfair laborpractices found and will tend to dissipate the coerciveeffects of such unfair labor practices. But as the Boardnearly always statesin casesof unlawful discharges, suchunfair labor practices strike at the very heart of employees'rightssafeguarded by the Act.N.L.R.B. v. EntwistleManufacturing Co.,120 F.2d 532, 536 (C.A. 4). Thecoercive effects of discharges are not easily dissipated. Thevictims of such conduct may be reinstated to their formerjobs, but at a cost to them not repayable by an award ofbackpay. They have suffered the anguish of a period ofunemployment. They are an example for other employeesto see of the probable consequences of selecting a union torepresent them. In my judgment, the effects of the unfairlabor practices found herein can only be repaired by abargaining order. Such an order is appropriate, however,only if, as General Counsel asserts, the Unions have eachbeen designated as exclusive representative of employeesby a majority of the employees in each appropriateunit.iiThe unit in which General Counsel asserts a majority ofRespondent's employees designated the Machinists Unionas exclusive bargaining representative has been denominat-ed unit A andis asfollows:All mechanics employed by Respondent at its CapeGirardeau facility, excluding office clerical employees,professional employees, guards and supervisors asdefined in the Act and all other employees.General Counsel contends this unit consisted of nineemployees: Arthur Terry, Roy Bolick, Paul Mirly, J. W.Jones,GroverMorrow, Jerry Henley, Eric Robinson,Robert York, and Tom Enderle.Respondent does not dispute the appropriateness of aunit of mechanics, but would include in such unit, inaddition to the nine employees named above, GaryTanksley and John Mosier.IexcludeMosier because he is a supervisor. GaryTanksley is the son of Sam Tanksley, who owns 50 percentofRespondent's stock. He is therefore excluded on theauthority ofFoam Rubber City #2 of Florida, d/b/aScandia,167 NLRB 623. In addition, the record indicatesthat he enjoys privileges not enjoyed by unit employees.I find, therefore, that as of June 22, the unit of mechanicsconsisted of nine employees, and it didnot increase in sizethereafter. As of June 28, all but one of nine employees inthis unit had signed union membership application cards.12As these cards were valid authorizations of MachinistsUnion to act as representative of Respondent's employ-ees,13for the reasons given above, I shall recommend thatRespondent be ordered to recognize the Machinists Unionas exclusive representative of Respondent's employees inunit A, and that it bargain with it upon request.Unit B, the second unit in which the General Counselseeks a bargaining order is a unit of: all washer,greasers,and tiremen employed by Respondent at its Capecardstatesthe signatory voluntarilychooses and designates it as hisrepresentativeforpurposesof collective bargaining,and there is noevidence the language of the cards was "deliberatelyand clearlycanceledby a union adherent with wordscalculated to direct the signer to disregardand forget the language above his signature"N LR B. v. Gissel PackingCompany, Inc, supra,at 606-607 SAM TANKSLEY TRUCKING321Girardeau facility, excluding office clerical employees,professional employees, guards, and supervisors as definedin the Act and all other employees.According to General Counsel, this unit consists of sixemployees:Harold Looney,Michael Carpenter, J. R.Bradshaw,Michael Sprenger, Steve Jones, and RobertProffer.Respondent contends that this unit also includesRichard Tanksley, R. Cunningham, and Frank Kelley.Richard Tanksley is Sam Tanksley's brother. He ownsand operates a large farm and works only when it suitshim.He had worked for Respondent during the periodprecedingMarch 19, 1971, but did not work thereafteruntil July 9, 1971. In the week preceding the hearing, heworked 2 days because he was combining beans. Mosiertestified that when Richard Tanksley is putting in his crop"and every thing else" he is not there, and the length oftime he will be out will depend on whether it rains "or if hewants to go fishing." As Harris stated it, "He's, of course,Sam Tanksley's brother, and of course, you don't turn himdown." It is clear that Richard Tanksley enjoys specialprivileges as a result of his relationship to Sam Tanksleyand that his interests are more closely allied with those ofmanagement than with employees in the unit. Accordingly,I shall exclude him from the unit.R.S. Cunningham is janitor in Respondent's new officebuilding.He spends 50 percent of his time working forRespondent and 50 percent working for another of Harris'businesses.His hours of work are different from those ofunit employees, and it appears that he is separatelysupervised and has no or limited contact with unitemployees. I conclude he does not have sufficientcommunity of interest with unit employees and shallexclude him from the unit.Frank Kelly is a cleanup man at night and a watchman.Unlike Cunningham, his work is in the shop area and hereceives his instructions from Mosier. His duties includechecking the water in the trucks, fueling them, and pickingup tools. Under the circumstances, I conclude he has acommunity of interest with the employees in the appropri-ate unit, and I shall include him.On the basis of the foregoing, as of June 24, there wereseven employees in the appropriate unit, four of whom hadsigned Union membership application and authorizationcards (Looney, Bradshaw, Proffer, and Sprenger). Thatsame day, Respondent sought to destroy the TeamstersUnion'smajority by discriminatorily discharging Brad-shaw and Proffer. Such flagrant conduct was part andparcel of similar conduct in another unit of employeesworking in close proximity. The considerations that dictatea bargaining order in Unit A are the same for Unit B, and Ishall recommend that a bargaining order issue respectingUnit A as a necessary remedy to repair the effects ofRespondent's unfair labor practices.As I previously noted, the unfair labor practicescommitted by Respondent strike at the very heart ofemployee rights safeguarded by the Act. I shall thereforerecommend that Respondent be placed under a broadorder to cease and desist from in any manner infringing14 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.upon the rights of employees guaranteed in Section 7 of theAct.N.L.R.B. v.Entwistle ManufacturingCo., supra.CONCLUSIONS OF LAW1.Sam Tanksley Trucking, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.District No. 9, International Association of Machin-istsand Aerospace Workers, AFL-CIO, and Teamsters,Chauffeurs,Warehousemen and Helpers Local Union No.574, are each labor organizations within the meaning ofSection 2(5) of the Act.3.All mechanics employed by Respondent at its CapeGirardeau facility, excluding office clerical employees,professional employees, guards and supervisors as definedin the Act, and all other employees, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Allwashers, greasers, and tiremen employed byRespondent at its Cape Girardeau facility, excluding officeclericalemployees, professional employees, guards andsupervisors as defined in the Act, and all other employees,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.5.DistrictNo. 9, International Association of Machin-istsand Aerospace Workers, AFL-CIO, is the exclusiverepresentative of the employees of Respondent in the unitdescribed in paragraph 3 above within the meaning ofSection 9(a) of the Act.6.Teamsters, Chauffeurs, Warehousemen and HelpersLocal Union No. 574 is the exclusive representative of theemployees of Respondent in the unit described in para-graph 4 above "within the meaning of Section 9(a) of theAct."7.By interrogating employees about their union activi-ties,creating the impression of surveillance of unionactivities,and threatening closure of its facilities ifemployees select a union as their representative forpurposes of collective bargaining, threatening to replaceemployees if they select a Union to represent them, anddirecting them to stay out of a Union, Respondent engagedin,and is engaging in, unfair labor practices within themeaning of Section 8(a)(1) and 2(6) and (7) of the Act.8.By discharging Arthur Terry, Eric Robinson, RobertYork, Robert Proffer, and J. R. Bradshaw, because of theirunion activities,Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) and (3) and 2(6) and (7) of the Act.9.GeneralCounsel has failed to establish by apreponderance of the evidence that the discharge ofMichael Sprenger was violative of Section 8(a)(1) and (3)of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 14102 48 of the Rules and Regulations be adopted by the Board and becomeits findings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes 322DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERRespondent, Sam Tanksley Trucking, Inc., its officers,agents, successors and assigns, shall:1.Cease and desist from:(a) Interrogating employees about their union activitiesin a manner or under circumstances constituting interfer-ence with, and restraint and coercion, of employees intheir exercise of Section 7 rights.(b) Threatening to close its facility if employees select aUnion to represent them.(c)Threatening to replace employees if they select aUnion to represent them and directing them to stay out ofa Union.(d) Creating the impression of surveillance of the unionactivities of its employees by telling employees it knowswho attended union meetings.(e)Discouraging membership in, or activities on behalfof,District No. 9, International Association of Machinistsand Aerospace Workers, AFL-CIO, Teamsters, Chauf-feurs,Warehousemen and Helpers Local Union No. 574,or any other labor organization of its employees, bydischarging employees because of their activities on behalfthereof, or otherwise discriminating in regard to the hire ortenure of employment or any terms or conditions ofemployment of its employees.(f) In any other manner interfering with, restraining orcoercing its employees in the exercise of their right to self-organization to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed by Section 7 of the Act, or torefrain from any or all such activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with District No.9, International Association of Machinists and AerospaceWorkers, AFL-CIO, as the exclusive representative of allemployees in the unit described in paragraph 3 above, and,if an understanding is reached, embody such understand-ing in a signed agreement.(b)Upon request, bargain collectively with Teamsters,Chauffeurs,Warehousemen and Helpers Local No. 574 asthe exclusive representative of all employees in the unitdescribed in paragraph 4 above, and, if an understanding isreached, embody such understanding in a signed agree-ment.(c)Offer Arthur Terry, Robert York, and J. R. Bradshaw15 In the eventthat the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "immediate and full reinstatement to their former jobs, or, ifthose jobs no longer exist, to substantially equivalentpositions without prejudice to their seniority or other rightsor privileges, and make them whole for any loss of pay theymay have suffered by reason of the discrimination againstthem by payment to them of a sum of money equal to theamount they normally would have earned as wages fromthe date of their discharge to the date of their reinstate-ment in the manner set forth in the section entitled "TheRemedy."(d)Make whole Robert Proffer and Eric Robinson forany loss of pay they may have suffered by reason of thediscrimination against them by payment to them of a sumofmoney equal to the amount they normally would haveearned as wages from the date of their discharge to the datethey were reinstated in the manner set forth in the sectionentitled "The Remedy."(e)Notify the above-mentioned employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service and Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(f)Preserve and, upon request, make available to theBoard and its agents for examination and copying allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsrelevant and necessary to a determination of the amountsof backpay due under the terms of this RecommendedOrder.(g)Post at its Cape Girardeau, Missouri, place ofbusiness, copies of the attached notice marked "Appen-dix." 15 Copies of said notice, on forms provided by theRegional Director for Region 14, after being duly signedby the Respondent's representative, shall be posted by itimmediately upon receipt thereof, and maintained by it for60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced or covered by any other material.(h) Notify the said Regional Director, in writing, within20 days from the date of this Decision, what stepsRespondent has taken to comply herewith.i6IT IS FURTHER RECOMMENDED that the allegations of thecomplaint found not to have been sustained by apreponderance of the evidence be dismissed.16 In the eventthat thisRecommendedOrder is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Directorfor Region 14, in writing,within 20 daysfrom the date of this Order, what steps Respondent has taken to complyherewith "